On Motion for Rehearing.
HAWKINS, Judge.
In his motion for rehearing appellant urges that the evidence is insufficient to support the judgment, but demonstrates that he was acting in self-defense. The question thus raised has made it necessary to again review the facts. We find ourselves unable to agree with appellant.- It is not necessary to set the evidence out at length, but it is such as would support a finding by the jury that appellant was not acting in self-defense when he shot deceased, but that appellant had struck deceased twice on the head with a pistol and then shot him in the back while deceased was running away from appellant.
The motion for rehearing is overruled.